

115 HR 6750 IH: Santa Monica Mountains National Recreation Area Boundary Adjustment Study Act
U.S. House of Representatives
2018-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6750IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2018Mr. Ted Lieu of California (for himself, Ms. Bass, Ms. Brownley of California, Mrs. Napolitano, Mr. Schiff, Ms. Maxine Waters of California, and Ms. Barragán) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to conduct a special resource study of portions of the Los
			 Angeles coastal area in the State of California to evaluate alternatives
			 for protecting the resources of the coastal area, and for other purposes.
	
 1.Short titleThis Act may be cited as the Santa Monica Mountains National Recreation Area Boundary Adjustment Study Act. 2.Resource study of the Los Angeles coastal area, California (a)Study requiredThe Secretary of the Interior shall conduct a special resource study of the lands, waters, and interests of the study area to evaluate a range of alternatives for protecting resources of the study area, including—
 (1)expanding the Santa Monica Mountains National Recreation Area and redesignating the area as the Santa Monica Mountains and Los Angeles Coast National Recreation Area; or (2)creating a new coastal recreation area designated as Los Angeles Coast National Recreation Area.
 (b)Study topicsIn conducting the study, the Secretary shall evaluate alternatives that accomplish, to the extent practicable, the following objectives:
 (1)Preserving and restoring beaches, coastal uplands, and waterways. (2)Connecting, coordinating, and preserving State, county, and local government parks and other publicly owned lands to enhance the potential for public recreation use.
 (3)Developing and protecting historic sites, significant landscapes, districts, sites, structures, and recreation areas in connection therewith, including parks, picnic areas, scenic overlooks, hiking trails, bicycle trails and equestrian trails.
 (4)Creating open spaces for parks and recreational use along the coastline adjoining the Ballona Wetlands, in the City of Santa Monica, adjacent to and along State and county beaches of Los Angeles along the north Santa Monica Bay down through Dockweiler State Beach up and around the Ballona Creek and Wetlands, Baldwin Hills, and along the coastline in the San Pedro section of the City of Los Angeles, excluding the Port of Los Angeles north of Crescent Avenue.
 (5)Protecting wildlife populations in the designated area by preserving and restoring the Ballona Creek and Wetlands.
 (6)Establishing connections along the trail systems in the designated areas with the aim of creating or maintaining single contiguous trails along the Santa Monica Bay coastline and through Ballona Creek into the Baldwin Hills and encompassing major feeder trails connecting adjoining communities and regional transit to the trail system.
 (7)Preserving recreational opportunities and facilitating access to open space for a variety of recreational users.
 (8)Protecting rare, threatened, or endangered plant and animal species, and rare or unusual plant communities and habitats.
 (c)Private propertyThe study shall include an analysis of— (1)the impact that establishment of all or a portion of the Ballona Creek and Wetlands, Baldwin Hills, and the San Pedro coastline as a unit of the Santa Monica Mountains National Recreation Area is likely to have on—
 (A)land within or bordering the area that is privately owned at the time the study is conducted; and (B)leaseholders of publicly owned, developed lands; and
 (2)the concerns of private landowners within the existing boundaries of the Santa Monica Mountains National Recreation Area.
 (d)ConsultationThe Secretary shall conduct the study in consultation with the appropriate Federal, State, county and local government departments and entities, elected officials, community groups and nonprofits, including those that serve the following areas:
 (1)North Santa Monica Bay Coastline: City of Santa Monica, County of Los Angeles, City of Los Angeles communities of Pacific Palisades, Brentwood, and Venice.
 (2)Ballona Creek, Wetlands, and central Santa Monica Bay: City of Culver City, County of Los Angeles Marina Del Rey community, City of Los Angeles communities of Palms, Playa Vista, Del Rey, Palms, and Westchester.
 (3)Baldwin Hills and Ballona Creek headwaters: County of Los Angeles communities of Baldwin Hills, Windsor Hills and Ladera Heights, and City of Los Angeles communities of View Park, and Faircrest Heights.
 (4)Santa Monica Bay Coastline South: City of El Segundo, City of Manhattan Beach, City of Hermosa Beach, City of Redondo Beach, and City of Torrance.
 (5)Port of Los Angeles: City of Los Angeles, community of City of Los Angeles San Pedro. (e)Study criteriaIn addition to the special considerations specified in this section, the Secretary shall conduct the study in accordance with section 100507 of title 54, United States Code.
 (f)Transmission of StudyNot later than 3 years after funds are first made available for the study, the Secretary shall transmit a report containing the results of the study to the Committee on Natural Resources of the United States House of Representatives and the Committee on Energy and Natural Resources of the United States Senate.
 (g)DefinitionsFor the purposes of this Act: (1)SecretaryThe term Secretary means the Secretary of the Interior.
 (2)StudyThe term study means the study required by subsection (a). (3)Study areaThe term study area means the coastline and adjacent areas to the Santa Monica Bay from Will Rogers State Beach to Torrance Beach, including the areas in and around Ballona Creek and the Baldwin Hills and the San Pedro section of the City of Los Angeles, excluding the Port of Los Angeles north of Crescent Avenue.
				